Case: 1:19-cv-00489-DRC-KLL Doc #: 25 Filed: 05/08/20 Page: 1 of 3 PAGEID #: 266




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

ROBERT WILLIAMS,                                       Case No. 1:19-cv-489
     Plaintiff,                                        Cole, J.
                                                       Litkovitz, M.J.

         vs.

STEVEN WILLIAMS,                                       REPORT AND
      Defendant.                                       RECOMMENDATION

       Plaintiff, an inmate incarcerated at the Ross Correctional Institution, was granted leave to

proceed in forma pauperis and to file the pro se complaint in this matter on July 23, 2019.

(Docs. 3, 4). Summons were issued to defendant on that same date and were returned executed

on August 5, 2019. (Docs. 6, 10). Defendant filed an answer to the complaint on August 23,

2019. (Doc. 8).

       On January 30, 2020, plaintiff filed a document captioned “Explanation Sheet for

Commercial Affidavit in Support of Commercial Lien,” which the Court construed as a motion

for default judgment. (Doc. 12). Defendant filed a response in opposition to the motion. (Doc.

15). Plaintiff subsequently filed a document captioned, “Writ Subpoena in Forma Pauperis,”

which the Court has construed as a motion for issuance of a subpoena. (Doc. 16). Plaintiff

alleges in the motion that defendant is currently in default and plaintiff is in the process of

having a “warrant” served on defendant pursuant to 42 U.S.C. § 1983.

       Plaintiff’s motion for default judgment and related relief should be denied. Under Fed.

R. Civ. P. 55(a), “[w]hen a party against whom a judgment for affirmative relief is sought has

failed to plead or otherwise defend, and that failure is shown by affidavit or otherwise, the clerk

must enter the party’s default.” Fed. R. Civ. P. 55(a). After the clerk enters the party’s default,

the plaintiff must move the Court for a default judgment under subsection (b)(2). Heard v.
Case: 1:19-cv-00489-DRC-KLL Doc #: 25 Filed: 05/08/20 Page: 2 of 3 PAGEID #: 267




Caruso, 351 F. App’x 1, 15-16 (6th Cir. 2009) (before a party obtains a default judgment under

Rule 55(b)(1) or (b)(2), there must be an entry of default by the clerk under Rule 55(a) (citing

10A Charles Alan Wright et al., Federal Practice and Procedure § 2682, at 13 (3d ed. 1998)).

Plaintiff has not completed the first step under Rule 55(a) by obtaining an entry of default by the

clerk. Further, plaintiff is not entitled to an entry of default and default judgment because

defendant has not failed to plead or otherwise defend this case but has filed an answer.

                       IT IS THEREFORE RECOMMENDED THAT:

        Plaintiff’s motions for default judgment (Doc. 12) and “Writ Subpoena in Forma

Pauperis” (Doc. 16) be DENIED.



Date:   5/8/2020                                      ________________________
                                                      Karen L. Litkovitz
                                                      United States Magistrate Judge




                                                 2
Case: 1:19-cv-00489-DRC-KLL Doc #: 25 Filed: 05/08/20 Page: 3 of 3 PAGEID #: 268




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

ROBERT WILLIAMS,                                      Case No. 1:19-cv-489
     Plaintiff,                                       Cole, J.
                                                      Litkovitz, M.J.

         vs.

STEVEN WILLIAMS,
     Defendant.

                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations. This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report objected

to and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based in whole or in part upon matters occurring on the record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs. A party may respond to another party’s objections

WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 3
